Appeal from an order of the Supreme Court, Jefferson County (James P. McClusky, J.), entered March 4, 2016. The order denied the motion of plaintiff for partial summary judgment and granted the cross motion of defendant William S. Arant for summary judgment dismissing the complaint against him.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Dupre v Arant ([appeal No. 1] 151 AD3d 1675 [2017]).
Present — Carni, J.P., Lindley, DeJoseph, Curran and Troutman, JJ.